DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive.
In regards to applicant’s argument regarding the newly added “scaling down” claim language:  claim language now states "scaling down power" instead of "reducing power".  Nothing in the claim language identifies any difference between reducing power consumption and scaling down power. Also nothing states the scaling down cannot be scaled down to 0.  The examiner therefore searched applicant’s specification and found Para [0030][0034] “This vote removal allows full system power collapse for at least the endpoint 200, where the power domain and clocks are turned off (line 430), scaled down, or otherwise lowered (e.g., sufficient power for memory retention may be maintained).  One way in which scaling down may occur is by changing the clock frequency.” (Emphasis added15/931307) Only one occurrence of the words “scaling”, “scaled” in applicants specification related to something other than the clock.  That one occurrence was “then the power rail output scaled”.  All other occurrences were statements such as: “These advanced low-power states may include scaling a clock frequency up through a complete shutdown of power rails and clocks within a PCIE terminus.” Para [0005][0016] Abstract.  Cooper et al teaches the two variations of the L1 state one that powers down the PLL thus shutting off the clock and one without powering down the PLL (Para [0036]).  Bakshi et al teaches sub-states of the L1 state L1.1 and L1.2 but is silent on what is involved in the sub-states. 
Applicant’s argument that “Applicant has clarified that ‘reducing power’ is now ‘scaling down’ which does not include ‘turning off.’”:  However according to applicants specification “These advanced low-power states may include scaling a clock frequency up through a complete shutdown of power rails and clocks within a PCIE terminus.”  Thus the scaling down can include a complete shutdown of power rails which is turning off.  Also nothing in the claim language states the scaling down cannot be to 0.  Thus Cooper et al and Bakshi et al teach the claimed scaling down power.  Further the examiner notes Cooper starts in state L0 (full power) after a first time out transitions to L0s (a first level lower power) the after a second time out transitions to L1 (second lower power state lower than the first) this is incremental power scaling.  Cooper also teaches PCIe which after L1 has L2 and L3 total power off.
In the interest of compact prosecution the examiner however will interpret “scaling down” as to include changing clock frequency or the power rail to a lower value not including 0 as hinted at in applicants Para [0026][0030][0034].
The examiner is therefore citing multiple references that teach scaling down the power by changing the clock frequency and references that teach scaling down power by reducing voltage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-17, 23-24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al PN 2011/0276816 in view of Evoy et al PN 6,766,460 and Smith et al PN 2009/0201082.
In regards to claims 1, 16, 23: Cooper et al teaches method for reducing power consumption for a Peripheral Component Interconnect express (PCIe) terminus (endpoint), comprising: after entry into a low-power state (L0s Figure 2 step 220), starting a timer (starting the 30µs timer 230), and when the timer expires (230 yes branch) without activity transaction pending (225) on an associated PCIe link (link state), entering at least a partial system power collapse (Transition to a lower power state such as LI 235) at the PCIe terminus (endpoint).  Cooper et al teaches entering a reduced power state but does not teach “scaling down power” as defined in applicants specification i.e. reducing frequency.  Evoy et al teaches (Column 8 lines 14-23) “As explained in greater detail subsequently, the ramp circuit 100 provides small incremental changes to the voltage and frequency of a processor, and ensures the proper priority of these changes.  In particular, when the power to a processor is switched from low power to normal power, the voltage is increased before the frequency is increased.  Conversely, when the power to a processor is switched from normal power to low power, the frequency is reduced before the voltage is reduced.”  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to reduce power consumption by scaling down the frequency then power of the link because this is a well-known method of reducing power consumption.  Cooper et al does not expressly teach separate power domains.  Cooper does not use the word domain. Smith et al teaches plural power domains and powering off a rail of a domain to save power (Pare [0033]). It would have been obvious to power off the devices 
In regards to claims 2, 3, 10-12, 17, 24, 28: Cooper teaches the signal CLKREQ# must be de-asserted to allow a lower power state (Para [0036]). Cooper does not state re-asserting CLKREQ# to exit the low power state. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimer invention to assert the CLKREQ# as an interrupt to exit the LI state because this signal is used to prevent entering the LI state.
In regards to claim 5: Cooper et al teaches the low power state being LI.
In regards to claim 6: Cooper teaches powering off the internal clock in response to deassertion of CLKREQ# (Para [0015][0019][0041]).
In regards to claim 7:  Cooper et al teaches turning off the device DLL or other internal clock circuits.  Cooper teaches being PCIe which had state L3 after State L1 L3 is fully powered off, while L1 is low power standby.  Smith et al teaches clock gating and power gating are independent (Para [0011]) thus both clock gating before power gating and power before clock are taught.  Evoy et al teaches incrementally changing the voltage after frequency when reducing power.
In regards to claim 9:  Envoy teaches scaling down frequency then scaling down voltage.
In regards to claim 13: Cooper et al does not teach providing power notifications. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to not provide a notification because this would have prevented having to include a notification mechanism.
In regards to claim 14: Cooper teaches the 30µs timer and after its time period entering the LI state. Cooper does not expressly state the time out sends an interrupt to control power. 
In regards to claim 15:  Evoy et al teaches reducing frequency to save power.
In regards to claim 27:  Evoy et al teaches incrementally reducing frequency then incrementally reducing voltage/power. Cooper teaches PCIe which includes state L3 total power off.  Cooper et al does not teach providing power notifications. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to not provide a notification because this would have prevented having to include a notification mechanism.
Claims 4, 18, 19, 22, 25, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al PN 2011/0276816 in view of Evoy et al PN 6,766,460 and Smith et al PN 2009/0201082 as applied to claim 1 above, and further in view of Bakshi et al PN 2018/0253138.
In regards to claims 4, 18, 19, 25, 26: Cooper does not teach voting for resources. Bakshi et al teaches “Conventional PCIe systems such as the reference clock systems 200A, 200B, and 200C require that each terminus (e.g., the termini 206 and 208) vote to enter a low-power mode or state. The reference clock 202 (and 202') remains on so long as either one of the termini require the reference clock signal. Note that the PCIe standard disallows entrance into a low-power mode Llss if both sides of the PCIe link do not support such voting and/or if both sides do not support shutting down the reference clock”: It would have been obvious to vote for resources because this is part of the PCIe standard.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References that teach reducing clock frequency to reduce power consumption:
Branover PN 2012/0324258 teaches the L1 state is a state where the DLL is shut down. Also states "In practice, deeper processor power states are characterized by higher interrupt latency because power saving is achieved by reducing the frequency of the clock and/or reducing the voltage." Para [0002]

Jenkins et al PN 2009/0106476 Para [0038] "In other scenarios, during lulls in TLP traffic the width of the wide (xN) link is downshifted to a narrower width (fewer powered lanes), the wide (xN) link data rate (frequency) is reduced, the wide (xN) link can be transitioned into a lower power state (e.g. an L2 power state), the narrow (xK) link can transition in and out of lower latency link power states (e.g. L0 and L1 power states) in order to perform flow control updates or other link management tasks, or combinations thereof.
Dreps et al PN 2016/0050301 “The data width and/or operating frequency of the interconnects may be scaled in order to reduce power consumption when an interface is expected to be idle or have reduced bandwidth requirements for a period of time.  However, in order for both ends of an interface to operate properly without requiring re-initialization, communication of changes to the data width and/or operating frequency of the interconnects need to be 
Volpe et al PN 2013/0107716 teaches Para [0012] “Power consumption of a link is usually related to the delivered bandwidth of the link.  By reducing the delivered bandwidth of the link, either through link speed or width, the power consumption of the link can be reduced.  Increasing or reducing bandwidth of links either through changing the link speed (i.e. increasing or decreasing frequency) or through changing the link width (i.e. enabling or disabling lanes) will collectively be referred to as changing Link Rates.”

 References that teach incrementally stepping down the power supplied to reduce power consumption:
Bridgewater, Jr PN 6,222,388 teaches “A low-voltage differential driver as recited in claim 4 wherein said enabling circuitry of said step down control circuit produces a plurality of power reduce signals, each of said power reduce signals being produced upon reaching a distinct specified count of a number of system clock cycles during which said state of said data output value has remained constant, and wherein said first current source circuit and said second current source circuit being further arranged to receive said power reduce signals and to incrementally reduce a level of current supplied to said differential driver circuit upon receipt of each of said power reduce signals.”
Stager et al PN 2004/0024919 teaches “Whether power consumption is reduced by terminating power to the entire disk system 12, or by incrementally stepping down the power supplied to the disk system 12 depending on the percentage capacity of the disk system 12 being used, the reduced system power consumption is beneficial.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185